*427MEMORANDUM**
The bankruptcy court and the district court properly ruled that Milligan did not usurp a corporate opportunity belonging to MCC Events Management, Inc. See Robinson, Leatham & Nelson, Inc. v. Nelson, 109 F.3d 1388, 1392 (9th Cir.1997) (stating that “a corporate opportunity exists” only when the “corporation has the capacity to engage” in the proposed activity) (citation and alteration omitted).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.